Fourth Court of Appeals
                                    San Antonio, Texas
                                         JUDGMENT
                                       No. 04-14-00202-CV

                           Larry DONAHO and LTD. Exploration, Inc.,
                                       Appellants

                                                 v.

BOWDEN FORD LINCOLN MERCURY, INC., Ryan Construction Services, LLC, Annette
Griggs, Individually and As Representative of the Estate of Donald Ray Griggs, Individually and
         d/b/a Ideal Constructions Services, and Berkley National Insurance Company,
                                           Appellees

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                   Trial Court No. 13-01-51841
                          Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

          We order that appellants Larry Donaho and LTD. Exploration, Inc. bear all costs of this
appeal.

          SIGNED May 7, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice